DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a cartridge retainer”, “capillary cartridge”, “emitter”, and “detector” in claims 63-71; “a molecular weight cartridge” and “an isoelectric focusing cartridge” in claims 64; and “cartridge” in claims 72-83.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 80 and 83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Claim 80 recites 

    PNG
    media_image1.png
    108
    690
    media_image1.png
    Greyscale

	
Claim 83 similarly recites 

    PNG
    media_image2.png
    169
    692
    media_image2.png
    Greyscale


However, the only occurrence of the word “membrane” in Applicant’s specification is in paragraph [1053], which lists suitable analytes including “cellular membrane”.    Thus, new claims 80 and 83 introduces new matter to the Applicant’s originally filed disclosure.


Note that dependent claims will have the deficiencies of base and intervening claims.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63-67 and 72-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) claim 63 recites “at least one emitter”.  It is not clear what the scope of this emitter is or put it another way what the scope of the emitted matter or energy is.  Unlike the “at least one detector” in the claim, which is implicitly an optical detector as the claim also recites “the at least open detector receives an optical signal”, there is no indication of what this emitter emits1.  Also, the term “emitter” in the electrophoresis and chromatography separation arts is usually used to refer to an electrospray emitter, which is not consistent with Applicant’s specification.  

b) claim 66 recites the limitation "the housing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

c) claim 67 recites the limitation "the first detector" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

d) claim 67 recites the limitation "the second detector" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

e) in claims 72 and 76 what is meant by a conducive vial? Does this mean that the vial is made of an electrically conductive material? 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 76 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. WO 2015/134945 A1 (hereafter “Walton”) in view of Victor Burolla 
EP 0339779 A2 (hereafter “Burrolla”).

Addressing claim 76, Walton discloses an apparatus (see the title), comprising: 
a cartridge (300; Figure 3 and paragraph [0034]); 
a capillary (322; Figure 3 and paragraph [0034]) disposed within the cartridge (Figure 3), the capillary defining an interior volume configured to contain a sample including an analyte, the capillary configured for analyte separation (this limitation may be inferred from paragraph [0033] – “. . . ., this potential is necessary to migrate fragments through the capillary for separation and detection.” ); and 
a conductive vial2 containing a buffer disposed within the cartridge (326a; 
Figures 3 and 7, paragraphs [0035], [0009] (noting therein “The polymer contained in the reservoir of the cartridge can also serve as a buffer thereby reducing the number of vessels in the instrument”, [0010](noting therein “polymer/buffer source”), and [0003](noting “anode buffer source” and “cathode buffer source”) ), the conductive vial configured to be electrically coupled to a first end3 of the interior volume of the capillary via the buffer (figure 3).
Walton, though, does not disclose whether or not the conductive vial has a septum that is configured to be penetrated when the cartridge, so will be assumed that it does not, although Walton does disclose that the conductive vial is disposed within a system configured to perform electrophoresis such that the capillary is fluidically coupled to the system via the conductive vial (see the title, Abstract, and Figure 3).  
Burolla discloses a capillary electrophoresis device comprising a capillary each end of which penetrates a septum of a vial.  See the Abstract, Figure 2, and col. 8:31-38.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a septum for the conductive vial in the apparatus of Walton as taught by Burolla because as taught by Burolla

    PNG
    media_image3.png
    202
    455
    media_image3.png
    Greyscale

	See Burolla col. 4:30-38.
	Additionally, the septum will prevent solvent evaporation and sample contamination.

 	Addressing claim 77, the Examiner is construing the unlabeled element pointed to by the arrow in annotated Walton Figure 3 below as the claimed tube as it disposed within the cartridge, coupled to an end of the capillary, and is confgured to apply a pressure or vacuum generated by pump 324.

    PNG
    media_image4.png
    866
    1291
    media_image4.png
    Greyscale

	See also Walton paragraph [0034] and claim 1 (noting therein “one or more capillary tubes”).

Allowable Subject Matter

Claims 63 and 72 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Claims 64-67 and 73-75 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 68-71, 81, and 82 are allowed.

Claim 79 would be allowable if rewritten to overcome the rejection under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.





The following is a statement of reasons for the indication of allowable subject matter:
a) the second Office Action for Chinese application no. 201780015587.5, mailed February 4, 2021, does not list any refences nor does it reject any clams over prior art.

b) the Notice of Reasons for Rejection for Japanese application 
no. 2018-536474, mailed August 25, 2021, rejects claims 1-13 of that application over References 1 and 3 together and separately over References 2 and 3 together. None of these three references4, though, disclose any of the features set forth in the last paragraph of any of the independent claims in U.S. application 17/063123 nor do these features appear be mentioned in the rejections.

c) the Notice of Reasons for Rejection for Japanese application 
no. 2018-536474, mailed November 30, 2020, rejects claims 1-14 of that application over Reference 1 and separately over Reference 2.  These are the same Refence 1 and 2 discussed in the immediately preceding paragraph.  Again, neither of these two references  disclose any of the features set forth in the last paragraph of any of the independent claims in U.S. application 17/063123 nor do these features appear be mentioned in the rejections.
d) in independent claim 63 the combination of limitations requires “the at least one emitter and the at least one detector collectively configured to transition between a first configuration in which the at least one detector receives an optical signal from a point of a capillary and a second configuration in which the at least one detector receives a signal associated with at least a 1 cm length of the capillary based on which cartridge from the plurality of cartridges is disposed in the cartridge retainer.”
	Tsai et al. WO 2012/027175 A2 (hereafter “Tsai”) discloses an apparatus (Figure 7), comprising: a cartridge retainer (228; Figure 8 and page 13, line 5 – page 14, line 2 ) configured to receive any of a plurality of a capillary cartridges5 (Figure 8 and page 13, line 5 – page 14, line 2), each capillary cartridge from the plurality of capillary cartridges including a capillary (10; Figure 3A; page 5, 
lines 32-37; and page 3, lines 26-28) and configured to separate a sample 
(page 5, lines 32-37; and page 6, lines 6-20); at least one emitter (34; Figure 4; page 6, lines 21-26; and page 6, lines 34-37); and at least one detector (36; Figure 4; page 6, lines 21-26; and page 6, lines 34-37).
	However, in contrast to the apparatus of claim 63, in the apparatus of Tsai the at least one emitter and the at least one detector are not  collectively configured to transition between a first configuration in which the at least one detector receives an optical signal from a point of a capillary and a second configuration in which the at least one detector receives a signal associated with at least a 1 cm length of the capillary based on which cartridge from the plurality of cartridges is disposed in the cartridge retainer.  In the apparatus of Tsai the at least one emitter and the at least one detector are collectively configured to be in a single fixed configuration in which either the at least one detector receives an optical signal from a point of a capillary or the at least one detector receives a signal associated with at least a 0.5 mm length of the capillary6.  See Tsai Figures 2 and 4; and page 7, line 42 to page 8, line 36.

e) claims 64-67 depend directly or indirectly from allowable claim 63.

f) in independent claim 68 the combination of limitations requires “the one or more emitters and the one or more detectors collectively configured to automatically enter a molecular weight imaging mode when a molecular weight cartridge from the plurality of cartridges is disposed in the cartridge retainer and to automatically enter an isoelectric focusing imaging mode when an isoelectric focusing cartridge from the plurality of cartridges is disposed in the cartridge retainer.[italicizing by the Examiner]”
	Tsai discloses an apparatus (Figure 7), comprising: a cartridge retainer (228; Figure 8 and page 13, line 5 – page 14, line 2 ) configured to receive any of a plurality of a capillary cartridges7 (Figure 8 and page 13, line 5 – page 14, 
line 2), each capillary cartridge from the plurality of capillary cartridges including a capillary (10; Figure 3A; page 5, lines 32-37; and page 3, lines 26-28) and configured to separate a sample (page 5, lines 32-37; and page 6, lines 6-20); one or more emitters (34; Figure 4; page 6, lines 21-26; and page 6, lines 34-37); and one or more detectors (36; Figure 4; page 6, lines 21-26; and page 6, 
lines 34-37).  
	However, in contrast to the apparatus of claim 63, in the apparatus of Tsai the at least one emitter and the at least one detector are not  collectively configured to automatically enter an isoelectric focusing imaging mode when an isoelectric focusing cartridge from the plurality of cartridges is disposed in the cartridge retainer.  Tsai discloses molecular weight separation8, but not isoelectric focusing separation.  Moreover, the apparatus of Tsai is not capable of performing isoelectric imaging. Unlike in molecular weight imaging mode in which the separated bands will all eventually flow past the detection zone (32 in Tai Figure 2), which is a quite small portion of the separation capillary, since isoelectric focusing causes each separated molecule to be fixed at the position along the separation capillary corresponding to its isoelectric point, that is migration ceases, performing isoelectric focusing imaging requires either that mobilization of the fixed bands will be have to be performed or the detection zone will have to be greatly lengthened relative to what it would be for  molecular weight imaging mode and a detection scanner or multiple detectors used.  For example, see Janusz Pawliszyn US 5,395,502 (hereafter “Pawliszyn”) the title, Abstract, Figure 7, and col. 2:33 – col. 3:14.  In order for the apparatus of Tsai to perform isoelectric focusing imaging it would have to be substantially modified in order to either be capable of mobilizing the isoelectrically focused molecules, which is not preferred (Pawliszyn col. 2:60 – col. 3:14), or to be capable to perform detection scanning or use multiple detectors.       


g) claims 69-71 depend directly or indirectly from allowable claim 68.


h) in independent claim 72 the combination of limitations requires “a cartridge configured to be oriented such that a longitudinal axis of the cartridge is vertical when in use; a capillary disposed within the cartridge, . . . .”  
	Walton discloses an apparatus (see the title), comprising: a cartridge (300; Figure 3 and 7,paragraph [0034]); a capillary (322; Figure 3 and 
paragraph [0034])  disposed within the cartridge (Figure 3), the capillary disposed parallel to a longitudinal axis of the cartridge (Figure 3), the capillary defining an interior volume configured to contain a sample including an analyte (this limitation may be inferred from paragraph [0033] – “. . . ., this potential is necessary to migrate fragments through the capillary for separation and detection.” ); and a conductive vial9 containing a buffer disposed within the cartridge (326a; Figures 3 and paragraphs [0035], [0009] (noting therein “The polymer contained in the reservoir of the cartridge can also serve as a buffer thereby reducing the number of vessels in the instrument”, [0010](noting therein “polymer/buffer source”), and [0003](noting “anode buffer source” and “cathode buffer source”) ), the conductive vial configured to be electrically coupled to a first end of the interior volume of the capillary via the buffer (Figure 3).
	However, the cartridge in Walton is configured to be oriented such that a longitudinal axis of the cartridge is horizontal, not vertical, when in use.  For example, as may be seen in Figure 3 the front end of the capillary is bent downwards to connect to the cathode (325) so that the cathode can presumably be immersed into a cathode buffer reservoir (not shown, but see Figure 7) as is shown for the anode (323).  

i) claims 73-75 depend directly or indirectly from allowable claim 72.

j) in claim 78 the combination of limitations requires “wherein at least a portion of the tube is exposed via an opening in the cartridge that is configured to receive a portion of a pinch valve actuator configured to pinch the tube.”
	In contrast, in the apparatus of Walton as modified by Burolla the tube is understood by the Examiner to be completely inside the cartridge.  See annotated Walton Figure 3 in the rejection of underlying claim 77 under 
35 U.S.C. 103 above.

k) claim 79 depends from allowable claim 78.

l) in claim 81 the combination of limitations requires “an opening defined by the cartridge, at least a portion of the tube exposed via the opening, the opening configured to receive a portion of a pinch valve configured to pinch the tube.”
	In contrast, although Walton as modified by Burolla discloses an apparatus otherwise the same as that claimed, there is no opening as claimed.  In particular,  the tube is understood by the Examiner to be completely inside the cartridge.  See annotated Walton Figure 3 in the rejection of underlying claim 77 under 35 U.S.C. 103 above.
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             November 15, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 67, though, does state “a first beam of light emitted from the at least one emitter that substantially converges to a point”.
        2 The Examiner broadly construes “a conductive vial“ to include a vial that contains a conductive fluid, such as electrode buffer or electrolyte. 
        
        3 Here the Examiner is construing the right end of capillary as the first end of the capillary.
        4 Reference 1 – WO2015/048458; Reference 2 – JP2004-532384 T, with WO 02/059589 A2 being an English language equivalent (the “T” is believed to be a typographical error and should instead be “A”); and Reference 3 – JP 2010-243498 A, with WO 2004/061418 A2 being an English language equivalent.  
        5 Note that the claim does not require the plurality of the capillary cartridges to be different from each other.  In any event Tsai discloses that different cartridges may be used.  See Tsai page 3, lines 26-29. 
        6 Tsai discloses a diameter range for the emitter and detector fibers and a diameter range for their ball ends. The lowest diameter values, for example, 200 micron fiber diameter and 350 micron ball tip diameter  can be viewed as a capillary “point” detection configuration and the highest diameter values, for example, 300 micro fiber diameter and 500 micro ball tip diameter can be viewed as capillary “length” detection.  See Tsai page 7, line 42 – page 8, line 40.  However, the at least one emitter and the at least one detector of Tsai are not configured to transition between the two embodiments.  The cartridge retainer, at least the optics detection portion, would have to be manually disassembled and reconfigured.  See Figures 9-12.     
        7 Note that the claim does not require the plurality of the capillary cartridges to be different from each other.  In any event Tsai discloses that different cartridges may be used.  See Tsai page 3, lines 26-29. 
        
        8  The Examiner is construing the disclosure in Tsai of separation by mass and size as molecular weight separation.  See Tsai page 6, lines 6-20.
        9 The Examiner broadly construes “a conductive vial“ to include a vial that contains a conductive fluid, such as electrode buffer or electrolyte.